DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bucca on 25 April 2022.

The application has been amended as follows: 

Claim 1 is amended at the last line of the claim from, “Electron Backscatter Diffraction (EBSD).” to the following:
---- Electron Backscatter Diffraction (EBSD)[[.]], wherein in the steel plate, a retained austenite fraction at -196 ˚C is 3 to 15% by area.

Claims 2 and 8-11 are canceled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 directed to an invention non-elected without traverse in applicant’s response filed 01 December 2021.  Accordingly, claims 8-11 been cancelled.

Allowable Subject Matter
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art is that of Seo (KR 100957929 – machine translation of record).  Seo teaches a similar method of production as that which is disclosed from the last paragraph of p.5 through p.7, but differs in that the steel is tempered at to 550-640 ˚C.  Applicant’s specification at p.20 indicates where the tempering is performed at less than 600 ˚C.  Table 2 of the instant specification includes Comparative Example 3 which has a tempering temperature of 615 ˚C and these parameters and steel compositions fall within the disclosure of Seo.  However, Comparative Example 3 also has a retained austenite fraction at -196 ˚C of 0.8% which is outside of the scope of the instant claims.  As such, one of ordinary skill in the art would not reasonably be able to predict the claimed steel plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 23 March 2022, with respect to objections to the claims and specification have been fully considered and are persuasive.  The objections of the claims and specification have been withdrawn.  Applicant has amended the claims and specification as suggested.
Applicant’s arguments, see remarks, filed 23 March 2022, with respect to 35 USC 112(b) and 35 USC 112(d) have been fully considered and are persuasive.  The rejections of claims 1-7 has been withdrawn.  Applicant has amended the claims to remove indefiniteness and to be further limiting.
In view of the above Examiner’s Amendment and applicant’s remarks filed 23 March 2022, the prior rejection of 1-7 in view of Seo and Kawabata under 35 USC 103 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784